IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00169-CR

TONY EUGENE BEARD,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                              From the County Court
                             Limestone County, Texas
                               Trial Court No. 35374


                                       ORDER


       The submission of this appeal on October 10, 2013 is set aside.

       The Court requests no more than five pages of additional briefing from each

party on the issue of preservation/waiver in light of the Court of Criminal Appeals’

opinion in Thomas v. State, No. PD-1454-12, 2013 Tex. Crim. App. LEXIS 1463 (Tex.

Crim. App. Sept. 25, 2013), and specifically in reference to trial counsel’s statement, “no

objection,” to State’s Exhibit Number 3. See RR V, p. 143, (copy attached).
         This supplemental briefing from each party is due 14 days from the date of this

order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Supplemental briefing ordered
Order issued and filed October 10, 2013




Beard v. State                                                                    Page 2